[Cite as State v. Delauder, 2019-Ohio-1678.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                COLUMBIANA COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                   v.

                                        AMY J. DELAUDER,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 18 CO 0028


                                  Criminal Appeal from the
                      Court of Common Pleas of Columbiana County, Ohio
                                   Case No. 2015 CR 347

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                               JUDGMENT:
                                                Dismissed


 Atty. Robert Herron, Columbiana County Prosecutor and Atty. Ryan P. Weikart,
 Assistant Prosecuting Attorney, 105 South Market Street, Lisbon, Ohio 44432, for
 Plaintiff-Appellee and


 Amy Delauder, Pro Se, W-094420, Northeast Reintegration Center, 2675 East 30th
 Street, Cleveland, Ohio 44115, Defendant-Appellant.
                                                                                         –2–



                                    Dated: May 1, 2019


 D’APOLITO, J.

       {¶1}   Appellant, Amy J. Delauder, appeals from the August 10, 2018 judgment of
the Columbiana County Court of Common Pleas, denying in part her pro se motion to
correct the calculation of jail-time credit. Appellant was sentenced to nine months in
prison in this case, Case No. 2015 CR 347, for each of three counts of possession of
drugs, which was ordered to be served concurrently with each other and concurrently with
a 36-month prison sentence imposed against her in another Columbiana County case,
Case No. 2014 CR 436, on one count of possession of drugs. Because Appellant has
served her full sentence and has been released from prison, this appeal is moot.
Accordingly, this appeal is dismissed as moot.

                         FACTS AND PROCEDURAL HISTORY

       {¶2}   On August 12, 2015, Appellant was secretly indicted by the Columbiana
County Grand Jury on three counts of possession of drugs, felonies of the fifth degree, in
violation of R.C. 2925.11(A). Appellant initially pleaded not guilty at her arraignment.
       {¶3}   Thereafter, Appellant entered into a plea agreement with Appellee, the state
of Ohio. A change of plea hearing was held on November 2, 2015. Appellant withdrew
her former not guilty plea and entered a guilty plea to the three charges contained in the
indictment. The trial court accepted Appellant’s guilty plea after finding it was made in a
knowing, intelligent, and voluntary manner pursuant to Crim.R. 11.
       {¶4}   The trial court held a sentencing hearing on January 7, 2016. The court
sentenced Appellant to nine months in prison on each of the three counts, to be served
concurrently for a total sentence of nine months. The court also ordered Appellant’s
sentence to run concurrently with the 36-month sentence in her 2014 case. Additionally,
the court granted Appellant nine days of jail-time credit plus any future days of credit while
awaiting transport to Marysville Correctional Facility for Women.




Case No. 18 CO 0028
                                                                                          –3–


       {¶5}   On August 2, 2016, Appellant filed a pro se motion for judicial release. The
trial court denied her motion three days later, finding it was precluded from granting it
pursuant to R.C. 2929.20(J)(1).
       {¶6}   On July 23, 2018, Appellant filed a pro se motion to correct jail-time credit.
Appellant requested one day of credit from August 20, 2015 to August 20, 2015 in this
case. Appellant also requested 23 days of credit from January 7, 2016 to January 29,
2016 in this case and in her 2014 case. Thus, Appellant essentially asserted that she
was entitled to double-credit for time served on the concurrent sentence, i.e., 23 days of
jail-time credit in both cases for a total of 46 days.
       {¶7}   In its August 10, 2018 judgment entry, the trial court discovered that
Appellant was not in custody in this case for nine days as previously determined and that
it had erroneously granted Appellant eight extra days of jail-time credit.          The court
corrected its error and granted Appellant one day of jail-time credit for time served prior
to sentencing. Appellant filed a timely pro se appeal and raises the following assignment
of error:

                                ASSIGNMENT OF ERROR

       “THE TRIAL [COURT] ERRED AS A MATTER OF LAW IN DENYING
       DEFENDANT 23 DAYS OF JAIL TIME CREDIT FROM THE DATE OF
       SENTENCING, JANUARY 7, 2016, UNTIL SHE WAS TRANSPORTED
       TO     PRISON,      JANUARY        29,    2016,    BECAUSE        SHE      WAS
       SIMULTANEOUSLY HELD IN JAIL ON ANOTHER CRIMINAL CASE.
       THE DENIAL OF HER JAIL TIME CREDIT IS A VIOLATION OF
       DEFENDANT’S RIGHTS UNDER THE EQUAL PROTECTION CLAUSE
       OF THE FOURTEENTH AMENDMENT TO THE UNITED STATES
       CONSTITUTION AND SECTION 16, ARTICLE I OF THE OHIO
       CONSTITUTION.”

       {¶8}   “Courts have generally held that once the defendant has been released
from prison, the merits of arguments relating to the trial court’s calculation of his jail-time
credit become moot. See State ex rel. Gordon v. Murphy, 112 Ohio St. 3d 329, 859 N.E.2d



Case No. 18 CO 0028
                                                                                       –4–


928, 2006-Ohio-6572, ¶ 6; see also Sper v. Gansheimer, 11th Dist. Ashtabula No. 2003-
A-0124, 2004-Ohio-2443, ¶ 4.
       {¶9}   “Mootness upon release from confinement is a general rule with exceptions,
such as where the claim is ‘capable of repetition, yet evading review.’” State v. McKeever,
7th Dist. Mahoning No. 17 MA 0038, 2017-Ohio-9387, ¶ 8-9.
       {¶10} This court takes judicial notice of the Ohio Department of Rehabilitation and
Correction website which reveals Appellant was released from prison on December 27,
2018, after serving her full sentence. Id. at ¶ 10, citing State ex rel. Brown v. Ohio Dept.
of Rehab. & Corr., 139 Ohio St. 3d 433, 2014-Ohio-2348, 12 N.E.3d 1187, ¶ 2. Since this
appeal involves solely the calculation of jail-time credit, and there is no reasonable
expectation that Appellant will be subject to this same action again, the entire appeal is
moot. Id. “‘The proper response to a moot appeal is the dismissal of the appeal.’”
McKeever at ¶ 10, quoting Freedom Mtge Corp. v. Boston, 7th Dist. Columbiana No. 14
CO 0036, 2016-Ohio-7016, ¶ 9, citing Cincinnati Gas & Elec. Co. v. Pub. Util. Comm.,
103 Ohio St. 3d 398, 2004-Ohio-5466, 816 N.E.2d 238, ¶ 28.
       {¶11} Accordingly, this appeal is dismissed as moot.



Donofrio, J., concurs.

Waite, P.J., concurs.




Case No. 18 CO 0028
[Cite as State v. Delauder, 2019-Ohio-1678.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is moot. Appeal is dismissed. Costs to be taxed against the Appellant.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.